MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 May 26 2020, 11:26 am
court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Renee M. Ortega                                          Natalie F. Weiss
Lake County Juvenile                                     Deputy Attorney General
Public Defender’s Office                                 Indianapolis, Indiana
Crown Point, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re the Termination of the                             May 26, 2020
Parent-Child Relationship of:                            Court of Appeals Case No.
                                                         19A-JT-2877
D.L.S. and N.S. (Minor
Children),                                               Appeal from the Lake Superior
                                                         Court
and
                                                         The Honorable Thomas P.
G.P. (Mother),                                           Stefaniak, Jr., Judge
Appellant-Respondent,                                    Trial Court Cause Nos.
                                                         45D06-1907-JT-178
        v.                                               45D06-1907-JT-179

Indiana Department of
Child Services,
Appellee-Petitioner



Baker, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2877 | May 26, 2020                       Page 1 of 10
[1]   G.P. (Mother) appeals the juvenile court’s order terminating her parent-child

      relationship with D.L.S. and N.S. (Minor Children), arguing that the evidence

      is insufficient to support the order. Finding the evidence sufficient, we affirm.


                                                     Facts
[2]   On May 4, 2018, the Department of Child Services (DCS) was notified by

      police that Minor Children had been living with D.S. (Father)1 and Mother in a

      drug-ridden home. The day before, on May 3, 2018, officers arrived at the home

      and discovered baggies filled with white powder. According to the officers,

      Father appeared to be under the influence of drugs and readily admitted that

      Minor Children were not safe in his care. Furthermore, the children were filthy,

      and Mother was not present. It was later determined that Mother had been

      admitted to an inpatient drug treatment facility.


[3]   DCS also found out that Mother and Father had been using marijuana and

      heroin on a daily basis in front of Minor Children. Additionally, at some point

      in time, Mother’s brother had fired gunshots at the home while Minor Children

      were inside. Therefore, on May 4, 2018, DCS filed a petition, which was later

      amended on May 7, 2018, alleging Minor Children to be Children in Need of

      Services (CHINS).




      1
          Father is not a party to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2877 | May 26, 2020   Page 2 of 10
[4]   The juvenile court continued the initial May 7, 2018, detention hearing to May

      24, 2018, at which time Mother admitted to the allegations contained in the

      amended CHINS petition and confessed that she had a substance abuse

      problem. The juvenile court adjudicated Minor Children to be CHINS that

      same day and entered a dispositional decree. Per that dispositional decree,

      Mother was required to (1) complete her current inpatient treatment program

      and follow all recommendations; (2) submit to random drug screens and

      maintain sobriety; (3) receive individual therapy sessions to address underlying

      trauma and substance abuse issues; (4) obtain adequate housing and

      employment; (5) complete a parenting assessment and follow all

      recommendations; and (6) attend supervised visitations with Minor Children.

      See generally Appellant’s App. Vol. II p. 16. Minor Children were then placed

      with a foster family.


[5]   Initially, Mother showed success with her services. She completed the

      substance abuse assessment and a separate substance abuse program in May

      2018 and January 2019, respectively. However, Mother started using drugs

      again shortly thereafter. On multiple occasions throughout 2019, Mother tested

      positive for one or more of the following substances: cocaine, fentanyl,

      marijuana, opiates, and tramadol. Mother submitted to only a few drug screens,

      even though she was required to complete them twice a week. And in fact,

      Mother admitted to using heroin just days before the termination hearing.


[6]   Different Family Case Managers worked with Mother and attempted to help

      her find adequate housing and employment. However, each time, Mother failed

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2877 | May 26, 2020   Page 3 of 10
      to follow through and comply with recommended services. Mother has

      consistently been unemployed and unable to improve her lifestyle.

      Furthermore, there is a long history of domestic violence issues between Father

      and Mother that were evident while Minor Children were living in the home.

      According to DCS, neither parent has worked to resolve those issues or to assist

      in helping Minor Children deal with their ongoing trauma. And to compound

      the problem, Mother and Father could not continue with joint supervised

      visitations with Minor Children because of their behavior and frequent

      outbursts towards each other. On May 15, 2019, the permanency plan was

      changed from reunification to adoption by the foster family.


[7]   On July 12, 2019, DCS filed a petition for involuntary termination of the

      parent-child relationship between Mother and Minor Children. The juvenile

      court held a termination hearing on November 5, 2019,2 at which Permanency

      Worker Klaudia Rogers testified that termination of Mother’s parental rights

      was in the best interests of Minor Children “[b]ecause the foster parents have

      been able to identify medical needs that the children have had,” and “the foster

      parents have been able to provide consistency, time and patience in meeting all

      of their needs.” Tr. Vol. II p. 35. The juvenile court then took the matter under

      advisement.




      2
       The record does not indicate why there was such a lengthy delay between the filing of the petition and the
      eventual termination hearing.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2877 | May 26, 2020                     Page 4 of 10
[8]    On November 14, 2019, the juvenile court issued an order terminating the

       parent-child relationship between Mother and Minor Children. Mother now

       appeals.


                                    Discussion and Decision
                                       I. Standard of Review
[9]    When reviewing an order on the termination of a parental relationship:


               We do not reweigh the evidence or determine the credibility of
               witnesses, but consider only the evidence that supports the
               judgment and the reasonable inferences to be drawn from the
               evidence. We confine our review to two steps: whether the
               evidence clearly and convincingly supports the findings, and then
               whether the findings clearly and convincingly support the
               judgment.

               Reviewing whether the evidence “clearly and convincingly”
               supports the findings, or the findings “clearly and convincingly”
               support the judgment, is not a license to reweigh the evidence.


       In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (internal citations omitted) (some

       internal quotations omitted). We must give “due regard” to the juvenile court’s

       ability to judge witness credibility firsthand, and we will not set aside its

       findings or judgment unless clearly erroneous. Id.


[10]   Pursuant to Indiana Code section 31-35-2-4(b)(2), DCS must prove the

       following in order to terminate a parent-child relationship:


               (A) that one (1) of the following is true:



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2877 | May 26, 2020   Page 5 of 10
                 (i) The child has been removed from the parent for at least
                 six (6) months under a dispositional decree.

                 (ii) A court has entered a finding under IC 31-34-21-5.6 that
                 reasonable efforts for family preservation or reunification
                 are not required, including a description of the court’s
                 finding, the date of the finding, and the manner in which
                 the finding was made.

                 (iii) The child has been removed from the parent and has
                 been under the supervision of a local office or probation
                 department for at least fifteen (15) months of the most
                 recent twenty-two (22) months, beginning with the date the
                 child is removed from the home as a result of the child
                 being alleged to be a child in need of services or a
                 delinquent child;

        (B) that one (1) of the following is true:

                 (i) There is a reasonable probability that the conditions that
                 resulted in the child’s removal or the reasons for placement
                 outside the home of the parents will not be remedied.

                 (ii) There is a reasonable probability that the continuation of
                 the parent-child relationship poses a threat to the well-being
                 of the child.

                 (iii) The child has, on two (2) separate occasions, been
                 adjudicated a child in need of services;

        (C) that termination is in the best interests of the child; and

        (D) that there is a satisfactory plan for the care and treatment of
        the child.


DCS must prove these allegations by clear and convincing evidence. In re N.G.,

51 N.E.3d 1167, 1170 (Ind. 2016).




Court of Appeals of Indiana | Memorandum Decision 19A-JT-2877 | May 26, 2020   Page 6 of 10
                                              II. Sufficiency
[11]   Mother’s sole argument on appeal is that the evidence is insufficient to support

       the order terminating her parent-child relationship with Minor Children.

       Specifically, Mother contends that DCS failed to prove by clear and convincing

       evidence that continuation of the parent-child relationship poses a threat to the

       well-being of Minor Children and that termination is in Minor Children’s best

       interests.


                             Threat to the Well-Being of Minor Children

[12]   To meet this statutory element, “[c]lear and convincing evidence need not

       reveal that ‘the continued custody of the parents is wholly inadequate for the

       child’s very survival.’” Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d

       143, 148 (Ind. 2005) (quoting Egly v. Blackford Cty. Dep’t of Pub. Welfare, 592

       N.E.2d 1232, 1233 (Ind. 1992)). “Rather, it is sufficient to show by clear and

       convincing evidence that ‘the child’s emotional and physical development are

       threatened’ by the respondent parent’s custody.” Id. (quoting Egly, 592 N.E.2d

       at 1234).


[13]   In evaluating the well-being of the children, “[juvenile] courts have properly

       considered evidence of a parent’s prior criminal history, drug and alcohol

       abuse, history of neglect, failure to provide support, and lack of adequate

       housing and employment.” A.F. v. Marion Cty. Office of Family & Children, 762

       N.E.2d 1244, 1251 (Ind. Ct. App. 2002). And here, Mother has a long history

       of substance abuse issues, unemployment, and an inability to obtain adequate


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2877 | May 26, 2020   Page 7 of 10
       employment.3 The juvenile court determined that Minor Children have ongoing

       behavioral issues brought on principally by trauma in the home and that “the

       children deserve a loving, caring, safe, stable, and drug free home.” Appellant’s

       App. Vol. II p. 39.


[14]   We agree with the juvenile court’s assessment. Minor Children were initially

       removed from Mother’s home and placed in foster care because police officers

       found illegal substances inside the home. And Mother herself admitted that she

       has a substance abuse problem and that there are ongoing domestic violence

       issues in the home that have yet to be resolved. What is most concerning to us

       is that Mother refuses to participate consistently with services designed to solve

       these problems. Though she showed some progress at the beginning of her

       treatment regimen, Mother quickly became uncooperative. She incessantly

       either refused to submit to drug screens or returned positive drug screens, a

       clear violation of the dispositional decree. Mother even confessed to having

       used heroin just days before the termination hearing.


[15]   The evidence shows that despite the availability of various services designed to

       assist Mother with her myriad issues, Mother has not fulfilled her obligations.

       And as it stands, Mother does not have adequate employment. Moreover, while

       in their parents’ home, Minor Children witnessed domestic violence, repeated




       3
         We do not imply that those suffering from substance issues or those that are unemployed are per se
       inadequate parents. Rather, we believe that in this particular case, the cumulative effect of these problems,
       coupled with Mother’s unwillingness to participate in services designed to ameliorate these problems, is a
       threat to the well-being of Minor Children.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2877 | May 26, 2020                        Page 8 of 10
       drug use, and guns being shot. Should Minor Children return to Mother’s

       home, the evidence reveals that there is a high likelihood that the unstable

       environment therein will have a deleterious and prolonged effect on their

       futures. Therefore, we find that the juvenile court did not err when it concluded

       that DCS proved by clear and convincing evidence that continuation of the

       parent-child relationship would be a threat to the well-being of Minor Children.


                                     Best Interests of Minor Children

[16]   “The purpose of terminating parental rights is not to punish parents but to

       protect their children.” In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001).

       “[I]n determining what is in the best interests of the children, the court is

       required to look . . . to the totality of the evidence.” Id. at 776. In so doing, the

       juvenile court must subordinate the interests of the parents to those of the

       children involved. Id.


[17]   In reaching its decision on this point, the juvenile court found that:


               Neither parent have [sic] engaged in the services offered by [DCS].
               Neither parent has adequately addressed their substance abuse
               issues. Although [M]other attended inpatient substance abuse
               treatment, [M]other returned to the same environment and the
               same unhealthy behaviors. Neither of these parents can provide
               these children a drug free, stable home environment.

               The [Minor Children] have behavioral issues including violent
               behaviors. The [Minor Children’s] behaviors include biting,
               kicking, hitting and rolling around the floors acting like animals.
               The [Minor Children] are attending Intense Behavior Therapy.
               The [Minor Children] have experienced intense traumas in their
               lives that need to be addressed. The [Minor Children’s] needs are


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2877 | May 26, 2020   Page 9 of 10
               being met in their placement and the [Minor Children] are
               improving.


       Appellant’s App. Vol. II p. 38. Permanency Worker Klaudia Rogers testified at

       the termination hearing that termination of Mother’s parental rights was in the

       best interests of Minor Children “[b]ecause the foster parents have been able to

       identify medical needs that the children have had,” and “the foster parents have

       been able to provide consistency, time and patience in meeting all of their

       needs.” Tr. Vol. II p. 35.


[18]   Given the wealth of evidence already discussed, we find that the juvenile court

       did not err in its assessment. At multiple instances, Mother failed to complete

       even the most routine tasks as mandated by the CHINS proceedings. At the

       time of the termination hearing, Mother continued to struggle with substance

       abuse and instability. It would not have been safe to return Minor Children to

       her care and custody at that time or at any point in the near future. Minor

       Children need and deserve to have a loving and stable household in which to

       thrive, and they have that with their foster family. With all of this in mind and

       given that DCS has established a solid permanency plan for Minor Children’s

       adoption, we find that the juvenile court did not err by concluding that DCS

       proved by clear and convincing evidence that termination in in Minor

       Children’s best interests.


[19]   The judgment of the juvenile court is affirmed.


       Bradford, C.J., and Pyle, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2877 | May 26, 2020   Page 10 of 10